Case 1:19-cv-24136-KMM Document 12 Entered on FLSD Docket 02/26/2021 Page 1 of 3




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                  Case No. 1:19-cv-24136-KMM

  CARLOS J. GARCIA,

         Movant,
  v.

  UNITED STATES OF AMERICA,

         Respondent.
                                                 /

                       ORDER ON REPORT AND RECOMMENDATION

         THIS CAUSE came before the Court upon pro se Movant Carlos J. Garcia’s Motion Under

  28 U.S.C. § 2255 to Vacate, Set Aside, or Correct Sentence by a Person in Federal Custody.

  (“Mot.”) (ECF No. 1). The Court referred the matter to the Honorable Lisette M. Reid, United

  States Magistrate Judge, who issued a Report and Recommendation recommending that the

  Motion be DENIED. (“R&R”) (ECF No. 11). Movant did not file objections and the time to do

  so has passed. The matter is now ripe for review. As set forth below, the Court ADOPTS the

  R&R.

         The Court may accept, reject, or modify, in whole or in part, the findings or

  recommendations made by the magistrate judge. 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b)(3).

         On August 28, 2018, Movant pled guilty to conspiring to commit health care fraud in

  violation of 18 U.S.C. § 1349. (CR-ECF Nos. 46, 47, 48).1 On November 6, 2018, Movant was

  sentenced to a total term of eighty-seven (87) months’ imprisonment, followed by three (3) years’




  1
    References to Movant’s criminal case, United States v. Garcia, et al., 1:18-cr-20514-KMM-1,
  are notated as “CR-ECF No. __”.
Case 1:19-cv-24136-KMM Document 12 Entered on FLSD Docket 02/26/2021 Page 2 of 3




  supervised release. (CR-ECF No. 84). Movant was also ordered to pay restitution in the amount

  of $2,572,916.00. Id. On October 7, 2019, Movant filed his Motion Under § 2255 to Vacate, Set

  Aside, or Correct Sentence by a Person in Federal Custody. (ECF No 1). Therein, Movant asserted

  the following claims: (1) ineffective assistance of counsel because Movant’s lawyer advised him

  that the Plea Agreement held him accountable for $1,120,862.00, but he was “sentenced for

  $2,572,916.00”; and (2) Movant was prejudiced by his attorney not providing signed documents

  in Spanish. Id. at 4–5.

         As set forth in the R&R, Magistrate Judge Reid recommends that the Motion be denied on

  the merits. R&R at 11. Specifically, Magistrate Judge Reid finds that “Movant wholly fails to

  meet his burden of demonstrating deficient performance or prejudice under Strickland.” Id. at 10;

  Strickland v. Washington, 466 U.S. 668, 687, 694 (1984). Magistrate Judge Reid finds that Movant

  “fails to plead any facts to suggest that but for counsel’s alleged misadvice, he would not have

  pled guilty and would have instead gone to trial.” Id. at 8. Magistrate Judge Reid finds that

  counsel’s advice to Movant to plead guilty under the terms of the Plea Agreement “was not patently

  unreasonable,” and “even if counsel’s performance could somehow be deemed deficient . . . any

  such deficiency was cured by the Court’s thorough plea colloquy.” Id. at 9. Magistrate Judge

  Reid finds that Movant is not entitled to an evidentiary hearing in this matter. Id. at 10. Finally,

  Magistrate Judge Reid recommends that no certificate of appealability issue, because Movant

  cannot meet his burden to show that reasonable jurists could find the denial of his § 2255 motion

  debatable. Id. at 11. The Court agrees.

         UPON CONSIDERATION of the Motion, the R&R, the pertinent portions of the record,

  and being otherwise fully advised in the premises, it is hereby ORDERED AND ADJUDGED that

  Magistrate Judge Reid’s Report and Recommendation (ECF No. 11) is ADOPTED and Movant’s


                                                       2
Case 1:19-cv-24136-KMM Document 12 Entered on FLSD Docket 02/26/2021 Page 3 of 3




  Motion Under 28 U.S.C. § 2255 to Vacate, Set Aside, or Correct Sentence by a Person in Federal

  Custody (ECF No. 1) is DENIED. The Clerk of Court is instructed to CLOSE this case. All

  pending motions, if any, are DENIED AS MOOT.

                                                              26th day of February, 2021.
         DONE AND ORDERED in Chambers at Miami, Florida, this ____




                                                 K. MICHAEL MOORE
                                                 CHIEF UNITED STATES DISTRICT JUDGE


  c: All counsel of record

     Carlos J. Garcia
     18773-104
     D. Ray James
     Correctional Institution
     Inmate Mail/Parcels
     Post Office Box 2000
     Folkston, GA 31537
     PRO SE




                                                   3
